UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-4848
ROGER STROMAN,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Columbia.
                Cameron M. Currie, District Judge.
                          (CR-02-86-CMC)

                      Submitted: April 17, 2003

                      Decided: April 23, 2003

   Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

John H. Hare, Assistant Federal Public Defender, Columbia, South
Carolina, for Appellant. Marshall Prince, OFFICE OF THE UNITED
STATES ATTORNEY, Columbia, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. STROMAN
                               OPINION

PER CURIAM:

   Roger Stroman pleaded guilty to armed bank robbery, in violation
of 18 U.S.C. § 2113 (2000), and brandishing a firearm, in violation
of 18 U.S.C. § 924 (2000). Stroman was sentenced to 294 months
incarceration, 5 years of supervised release, and ordered to pay a spe-
cial assessment and restitution. Stroman’s attorney has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), asserting
two claims.

   First, Stroman asserts the district court erred in conducting his plea
colloquy. Because Stroman did not seek to withdraw his guilty plea
in the district court, we review this claim for plain error. United States
v. General, 278 F.3d 389, 393 (4th Cir. 2002). This claim is meritless.
The district court did not err in conducting Stroman’s plea colloquy.
Fed. R. Civ. P. 11.

   Second, Stroman asserts the district court erred in calculating his
sentence, because it included in his criminal history a conviction that
was more than fifteen years old. A sentencing court’s factual determi-
nations are reviewed for clear error, while its legal interpretation of
the sentencing guidelines is reviewed de novo. United States v. Bart-
ley, 230 F.3d 667, 669 (4th Cir. 2000). This claim is meritless. Stro-
man’s parole for this offense had been revoked twice within the last
fifteen years, and it was therefore properly included in his criminal
history. U.S. Sentencing Guidelines Manual § 4A1.2 (2000).

   Accordingly, we affirm Stroman’s conviction and sentence. In
accordance with Anders, we have reviewed the entire record in this
case and find no other meritorious issues for appeal. This court
requires that counsel inform his client, in writing, of his right to peti-
tion the Supreme Court of the United States for further review. If the
client requests such a petition be filed, but counsel believes that such
a petition would be frivolous, then counsel may move in this court for
leave to withdraw from representation. Counsel’s motion must state
that a copy thereof was served on the client. We dispense with oral
argument because the facts and legal contentions are adequately pre-
                    UNITED STATES v. STROMAN                     3
sented in the materials before the court and argument would not aid
in the decisional process.

                                                       AFFIRMED